 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       JEFFREY ALLEN ROETGER,
 7                                                      No. 3:18-CV-05870-RBL-DWC
 8                                  Petitioner,
              v.                                        ORDER ADOPTING REPORT AND
 9                                                      RECOMMENDATION
       RON HAYNES,
10                                  Respondent.
11

12          The Court, having reviewed the Report and Recommendation (Dkt. 9) of Magistrate

13   Judge David W. Christel, objections to the Report and Recommendation, if any, and the

14   remaining record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Petitioner’s Application to Proceed In Forma Pauperis (Dkt. 3) is denied as moot.
17
            DATED this 4th day of January, 2019.
18

19

20

21
                                                        A
                                                        Ronald B. Leighton
                                                        United States District Judge
22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
